DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Matt on 12/3/2021.
The application has been amended as follows: 
     1. - 33.  (Canceled)
34.  (Currently Amended)  A system comprising one or more computers having circuitry forming one or more processors and memory storing computer program instructions for execution on the one or more processors to operate the system, the system comprising:
a plurality of source devices generating reporting data, the reporting data comprising a plurality of messages arriving over time, each message having one or more data fields;
a data collection system that receives the reporting data for delivery to a data sink;
an overload protection subsystem of the data collection system that provides overload protection for the data sink, said overload protection comprising: 
(i) applying a policy for the data sink;

	a condition upon which a traffic shaping action is triggered;
a two-part definition of a class of reporting data, the two-part definition comprising a first part specifying a characteristic of messages in the reporting data upon which to select messages, and a second part specifying a criteria upon which to group messages having the characteristic specified in the first part; and,
each group of messages resulting from applying the two-part definition being considered a class of reporting data against which to evaluate the condition;
(iii) monitoring the class of reporting data defined in the policy to determine whether the condition in the policy has been met; and,
(iv) based on a determination that the condition has been met, applying the traffic shaping action to reporting data to create a data stream for the data sink;
the data collection system configured to send the data stream to the data sink.
35.  (Original)  The system of claim 34, wherein the traffic shaping action in the policy comprises thinning, and thinning comprises dropping one or more data fields in messages in the reporting data, the one or more data fields being defined in the policy.
36.  (Original)  The system of claim 35, wherein the data fields are independent of message format, the data fields appearing across a plurality of message formats being reported in the system.
37.  (Previously Presented)  The system of claim 36, wherein the plurality of message formats comprises any of: CSV, protobuf, JSON, Parquet, Flatbuffers.
38.  (Original)  The system of claim 34, wherein the traffic shaping action in the policy comprises throttling, and throttling comprises dropping one or more messages in the reporting data to achieve a data rate specified in the policy.

40.  (Previously Presented)  The system of claim 34, wherein applying the traffic shaping action comprises sending a directive to a plurality of distributed data collection processes in the data collection system to perform the traffic shaping action. 
41.  (Original)  The system of claim 40, wherein the plurality of distributed data collection processes are local to the source devices.
42.  (Previously Presented)  The system of claim 34, wherein said monitoring of the class of reporting data in (iii) comprises generating periodic measurements of the class of reporting data.
43.  (Previously Presented)  The system of claim 34, wherein said monitoring of the class of reporting data in (iii) comprises generating a set of models for reporting data volume.
44.  (Original)  The system of claim 34, wherein the plurality of source devices comprise a plurality of edge servers providing edge services to requesting clients and, in response thereto, generating the reporting data about those edge services.
45.  (Original)  The system of claim 34, wherein the plurality of source devices comprises any of: sensors, monitors, actuators, and cameras.
46.  (Original)  The system of claim 34, wherein the data sink comprises a computer system selected from the group of: reporting system, alerting system, visualization system, storage database, alarming system, network security intelligence system.
47.  (Original)  The system of claim 34, wherein the data collection system comprises a plurality of monitoring components that perform said monitoring in (iii) at least in part by generating summary data structures reflecting measurements of the reporting data, and aggregating said summary data structures in a hierarchical fashion from nodes in the data collection system to a controller that operates to determine when the condition has been met in (iv), and upon said determination, generates one or more rules to enforce the traffic shaping action, and initiates propagation of said rules back down the hierarchy in the data collection system.
48. (Currently Amended)  A method performed by one or more computers, the method comprising:
receiving reporting data from a plurality of source devices, the reporting data comprising a plurality of messages arriving over time, each message having one or more data fields;
providing at least some of the reporting data from the source devices under the control of an overload protection component of a data collection system that protects a data sink from overload;
wherein the protection of the data sink by the overload protection component comprises:

(i) applying a policy for the data sink;
(ii) wherein the policy comprises: 
	a condition upon which a traffic shaping action is triggered;
a two-part definition of a class of reporting data, the two-part definition comprising a first part specifying a characteristic of messages in the reporting data upon which to select messages, and a second part specifying a criteria upon which to group messages having the characteristic specified in the first part; and,
each group of messages resulting from applying the two-part definition being considered a class of reporting data against which to evaluate the condition;
(iii) monitoring the class of reporting data defined in the policy to determine whether the condition in the policy has been met; and,
(iv) based on a determination that the condition has been met, applying the traffic shaping action to reporting data to create a data stream for the data sink;
sending the data stream to the data sink.
49.  (Original)  The method of claim 48, wherein the traffic shaping action in the policy comprises thinning, and thinning comprises dropping one or more data fields in messages in the reporting data, the one or more data fields being defined in the policy.
50.  (Previously Presented)  The method of claim 49, wherein the data fields are independent of message format, the data fields appearing across a plurality of message formats  in the reporting data.
51.  (Original)  The method of claim 48, wherein the traffic shaping action in the policy comprises throttling, and throttling comprises dropping one or more messages in the reporting data to achieve a data rate specified in the policy.
52.  (Original)  The method of claim 48, wherein the first part specifies reporting data originating from source devices in a particular geography.
53.  (Previously Presented)  The method of claim 48, wherein applying the traffic shaping action comprises sending a directive to a plurality of distributed data collection processes in the data collection system to perform the traffic shaping action.
54.  (Original)  The method of claim 53, wherein the plurality of distributed data collection processes are local to the source devices.
55.  (Previously Presented)  The method of claim 48, wherein said monitoring of the class of reporting data in (iii) comprises generating periodic measurements of the class of reporting data.
56.  (Previously Presented)  The method of claim 48, wherein said monitoring of the class of reporting data in (iii) comprises generating a set of models for reporting data volume.
57.  (Original)  The method of claim 48, wherein the plurality of source devices comprise a plurality of edge servers providing edge services to requesting clients and, in response thereto, generating the reporting data about those edge services.
58.  (Original)  The method of claim 48, wherein the plurality of source devices comprises any of: sensors, monitors, actuators, and cameras.
59.  (Original)  The method of claim 48, wherein the data sink comprises a computer system selected from the group of: reporting system, alerting system, visualization system, storage database, alarming system, network security intelligence system.
60.  (Original)  The method of claim 48, wherein said monitoring in (iii) is performed at least in part by generating summary data structures reflecting measurements of the reporting data, and aggregating said summary data structures in a hierarchical fashion from nodes in a data collection system to a controller that operates to determine when the condition has been met in (iv), and upon said determination, generates one or more rules to enforce the traffic shaping action, and initiates propagation of said rules back down the hierarchy in the data collection system.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of  fail to disclose
        34.   A system comprising one or more computers having circuitry forming one or more processors and memory storing computer program instructions for execution on the one or more processors to operate the system, the system comprising:
a plurality of source devices generating reporting data, the reporting data comprising a plurality of messages arriving over time, each message having one or more data fields;
a data collection system that receives the reporting data for delivery to a data sink;
an overload protection subsystem of the data collection system that provides overload protection for the data sink, said overload protection comprising: 
(i) applying a policy for the data sink;
(ii) wherein the policy comprises: 
	a condition upon which a traffic shaping action is triggered;
a two-part definition of a class of reporting data, the two-part definition comprising a first part specifying a characteristic of messages in the reporting data upon which to select messages, and a second part specifying a criteria upon which to group messages having the characteristic specified in the first part; and,
each group of messages resulting from applying the two-part definition being considered a class of reporting data against which to evaluate the condition;
(iii) monitoring the class of reporting data defined in the policy to determine whether the condition in the policy has been met; and,
(iv) based on a determination that the condition has been met, applying the traffic shaping action to reporting data to create a data stream for the data sink;
the data collection system configured to send the data stream to the data sink.
       48.  A method performed by one or more computers, the method comprising:
receiving reporting data from a plurality of source devices, the reporting data comprising a plurality of messages arriving over time, each message having one or more data fields;
providing at least some of the reporting data from the source devices under the control of an overload protection component of a data collection system that protects a data sink from overload;
wherein the protection of the data sink by the overload protection component comprises:
(i) applying a policy for the data sink;
(ii) wherein the policy comprises: 
	a condition upon which a traffic shaping action is triggered;
a two-part definition of a class of reporting data, the two-part definition comprising a first part specifying a characteristic of messages in the reporting data upon which to select messages, and a second part specifying a criteria upon which to group messages having the characteristic specified in the first part; and,
each group of messages resulting from applying the two-part definition being considered a class of reporting data against which to evaluate the condition;
(iii) monitoring the class of reporting data defined in the policy to determine whether the condition in the policy has been met; and,
(iv) based on a determination that the condition has been met, applying the traffic shaping action to reporting data to create a data stream for the data sink;
sending the data stream to the data sink.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416